     Case 2:14-cv-08073-GW-PLA Document 202 Filed 08/13/20 Page 1 of 2 Page ID #:5741


       Alan Harris (SBN 146079)
                                                                                   JS-6
 1     aharris@harrisandruble.com
 2
       Priya Mohan (SBN 228984)
       pmohan@harrisandruble.com
 3     HARRIS & RUBLE
       655 North Central Avenue, 17th Floor
 4     Glendale, California 91203
       Telephone: (323) 962-3777
 5     Facsimile: (323) 962-3004
 6     Attorneys for Plaintiffs
 7

 8                                UNITED STATES DISTRICT COURT
 9
                              CENTRAL DISTRICT OF CALIFORNIA
10
       JERIN SHERMAN, et al.,                      Case No. CV 12-8080-GW-PLAx,
11                                                 consolidated with Case No. CV 12-11037-
                    Plaintiffs,                    GW-PLAx; Case No. CV 14-8073-GW-
12           v.                                    PLAx
13     CLP RESOURCES, INC., FIRST
       SOLAR, INC., and DOES 1 to 20,              ORDER RE: STIPULATION
14                                                 REGARDING FINAL JUDGMENT
                    Defendants.
15

16
                                                   Assigned to the Honorable George H. Wu

17

18

19     ZACHARY CHRISTENSEN, et al.,
20                  Plaintiffs,
            v.
21
       CLP RESOURCES, INC., FIRST
22     SOLAR, INC., TRUE BLUE, INC. AND
       DOES 1-20
23
                    Defendants
24

25

26

27

28



                       [PROPOSED] ORDER RE: STIPULATION REGARDING FINAL JUDGMENT
 Case 2:14-cv-08073-GW-PLA Document 202 Filed 08/13/20 Page 2 of 2 Page ID #:5742



 1         Having considered the Parties’ Stipulation regarding Final Judgment, IT IS
 2   HEREBY ORDERED that:
 3         1. On June 16, 2020, this Court entered an Order and Judgment granting
 4   Final Approval of the class action settlement which resolves the above-entitled actions
 5   [ECF Doc. 593];
 6         2.    The Court’s August 6, 2020 Order clarifies the amounts to be paid by
 7   Defendants in satisfaction of the Settlement with the exception of the estimated
 8   employer-side payroll taxes.1
 9         3.    Defendants’ payments required by the Settlement Agreement and as clarified
10   in the August 6, 2020 Order, will be made to the Claims Administrator on or before
11   September 8, 2020, as the time for any party to file an appeal of the Order and Judgment
12   granting Final Approval of the class action settlement will have expired.
13         4. If the Parties file a Status Report with the Court by September 10, 2020
14   confirming that the required payments were made, the Status Conference scheduled for
15   September 14, 2020 will be off calendar.
16

17   IT IS SO ORDERED.
18

19         Dated: August 13, 2020
20                                                      HON. GEORGE H. WU
                                                        United States District Judge
21

22

23

24

25

26

27
     1
28    The Order also references the postcard notice costs, however, those were paid by
     Plaintiffs’ counsel.
                                                 1
                     [PROPOSED] ORDER RE: STIPULATION REGARDING FINAL JUDGMENT
